APPEAL OF CLIFFORD A. COOK, EXECUTOR OF THE WILL OF CHARLES A. CLAFLIN.Cook v. CommissionerDocket No. 1579.United States Board of Tax Appeals2 B.T.A. 126; 1925 BTA LEXIS 2536; June 23, 1925, Decided Submitted April 30, 1925.  1925 BTA LEXIS 2536">*2536  Value of a fractional interest in real estate determined.  Charles E. Haywood, Esq., for the taxpayer.  L. C. Mitchell, Esq., for the Commissioner.  GREEN 2 B.T.A. 126">*126  Before GRAUPNER, LANSDON, and GREEN.  This is an appeal from a deficiency in estate taxes in the sum of $1,736.90, which results from the Commissioner's conclusion that certain real estate had been undervalued in the estate-tax return.  FINDINGS OF FACT.  Charles A. Claflin died July 17, 1922, and in the same year the taxpayer was appointed executor of his estate.  Among the assets of the estate was a nine-fourteenths interest in a Massachusetts trust.  The property of the trust consisted of three buildings, known as the Grant Block, the Franklin & Manheim Building, and the Washington Block, all in Milford, Mass.  The estate valued the nine-fourteenths interest at $100,890, and the Commissioner valued the same interest at $162,875.25.  All of the witnesses related their testimony to the assessed valuations, but they were by no means in accord as to the percentage by which said valuation should be increased or decreased.  Evidence as to sales of similar property in the vicinity was1925 BTA LEXIS 2536">*2537  introduced and indicated a gradual increase in price, commencing several years prior to the death of the deceased.  During this time the sales prices increased generally from below to above the assessed valuations.  Numerous valuations of the three pieces of real estate have been made.  Those which seem to merit our consideration most are as follows: Commissioner of Internal Revenue$210,000Taxpayer156,940Board of Assessors153,300William Clancy, witness for taxpayer157,8002 B.T.A. 126">*127  In the light of all the evidence it appears that the valuations of the witness, Clancy, are the correct valuations.  These valuations segregated as to buildings are as follows: The Grant Block$62,500Franklin & Manheim Building50,000Washington Block45,300The value of the nine-fourteenths interest in the three parcels of real estate is $101,442.85.  DECISION.  The deficiency should be computed in accordance with the following opinion.  Final decision will be settled on consent or on 10 days' notice, in accordance with Rule 50.  OPINION.  GREEN: The evidence includes the taxpayer's valuation, the Commissioner's valuation, the appraisement1925 BTA LEXIS 2536">*2538  for the Massachusetts inheritance tax, the appraisement for local tax purposes, and the opinions of several witnesses, as well as evidence as to sales of like property.  Certain witnesses testified that in their opinion a fractional interest in real estate, though that fraction be more than half, is worth less than the same fractional part of the total value.  There is nothing in the record to indicate that there are in this case any special conditions which reduce the value of a fractional part, or that the value of the fractional part is less than the proportionate part of the value of the whole.  From the evidence before us, we are of the opinion that the correct value of the nine-fourteenths interest in the trust held by the estate is $101,442.85.